Citation Nr: 9905516	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.

2.  Entitlement to an increased rating for right knee 
disability with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1979 to 
November 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined an increased rating for 
residuals of post- operative right knee injury, and declined 
to reopen a claim for service connection for right ear 
hearing loss.


REMAND

In his Form 9 filing dated on August 28, 1997, the appellant 
requested a personal hearing before a member of the Travel 
Board at the Montgomery, Alabama, RO.  Also on August 28, 
1997, he filed a VA Form 21-4138 which indicated his desire 
for a personal hearing before the RO.  The RO hearing was 
held in October 1997.  In November 1998, the Board sent a 
letter to the appellant requesting clarification as to 
whether he desired a hearing before a member of the Travel 
Board, but he failed to respond.  Accordingly, in order to 
ensure due process, the RO should schedule the appellant for 
a personal hearing before a member of the Travel Board at the 
Montgomery, Alabama, RO.

Accordingly, the case is again REMANDED for the following 
action:

The RO should undertake appropriate scheduling action for a 
personal hearing before a member of the Travel Board at the 
Montgomery, Alabama, Regional Office.  Notice should be sent 
to the appellant and to his representative, in accordance 
with applicable regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


